Citation Nr: 1105686	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
asthma (claimed as shortness of breath), to include as secondary 
to a service connected disability.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
generalized anxiety disorder, and panic disorder with 
agoraphobia.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for GERD, 
to include as secondary to a service connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1988 to May 1988, and 
from January 1991 to July 1991.  

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has been 
developed by the RO to include only PTSD with depression.  
However, the Court of Appeals for Veterans Claims (CAVC or Court) 
has recently held that the scope of a mental health disorder 
claim includes any mental disorder that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As such, the PTSD claim has 
been recharacterized to include any psychiatric disorder, 
including all of the Veteran's current mental health diagnoses.  



REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In this 
regard, it appear that there may be additional VA treatment 
records that have not been obtained, and as will be explained 
below, there is additional notice required in this case in 
connrction with the Veteran's claim for service connection for a 
psychiatric disorder.  

First, at her April 2010 Board hearing, the Veteran testified 
that she was treated by the VA Medical Center (VAMC) in Denver, 
Colorado, since 1993.  The earliest treatment records from the 
VAMC in Denver, Colorado, are dated from 2001.  All pertinent 
treatment records from 1993 to 2001 should be obtained and added 
to the claims file.  Additionally, the most recent VA outpatient 
treatment records from the VAMC in Denver, Colorado, are dated 
from April 2010.  All pertinent records since April 2010 should 
also be obtained and added to the claims file.  See 38 U.S.C.A. § 
5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA adjudicators are deemed to have constructive notice of 
VA medical records).  

Second, the Veteran did not receive adequate notice to satisfy 
the VA duty to notify as prescribed in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the Veteran has not been 
informed about the requirements for substantiating a claim for 
service connection for PTSD based on an in-service personal 
assault.  At her April 2010 Board hearing, the Veteran testified 
that one of her PTSD stressors was an in-service personal 
assault.  Thus, she must be provided this additional notice 
before deciding the acquired psychiatric disorder claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4) 
(2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with her claim for service 
connection for PTSD based on a personal 
assault

2.  The RO/AMC should obtain and associate 
with the claims file treatment records 
pertaining to the Veteran from the VAMC in 
Denver, Colorado, from 1993 to 2001, and 
since April 2010.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


